Citation Nr: 1519522	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  07-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder, claimed as secondary to service-connected residuals, gunshot wound left tibia, lower one-third with comminuted fracture and retained bullet.

[Entitlement to an initial evaluation in excess of 30 percent for total left knee arthroplasty with history of degenerative arthritis, associated with residuals, gunshot wound left tibia, lower one-third with comminuted fracture and retained bullet, since February 1, 2010, is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in in St. Petersburg, Florida.  

The Veteran appealed, and in September 2010, the Board remanded the claim for additional development.  In January 2013, the Board denied the claim.

Jurisdiction over the Veteran's claims file has been transferred to the RO in Montgomery, Alabama.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In April 2014, the Court issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's January 2013 decision. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's back disability is related to service-connected disability.


CONCLUSION OF LAW

Service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a back disability due to service-connected disability.  Specifically, he argues that he has a back disability due to his service-connected left leg disability, which caused his left tibia to bow, shortening his left leg and altering his gait, and weight-bearing ability. 

In November 2014, the Veteran submitted additional medical evidence to the Board, and indicated that he did not desire to waive RO review.  38 C.F.R. § 20.1304 (2014).  However, as the Board has granted his claim in full, a remand is not required and the Board may proceed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection is currently in effect for disabilities that include residuals, gunshot wound, left tibia, lower one-third with comminuted fracture and retained bullet, and total left knee arthroplasty with history of degenerative arthritis, left knee.  

The Veteran's service personnel records include his discharge (DD Form 214), which shows that he served in Vietnam, and that his awards and decorations include the Combat Infantryman Badge and Purple Heart.

The Veteran's service treatment records show that while flying a helicopter in October 1967, he sustained a gunshot wound to the left leg without any artery or nerve involvement, and a fracture, open, comminuted, left tibia, with retained foreign body in the intramedullary canal.  He was also shot in the left arm (as documented following service).  He was evacuated to Japan, and later returned to Ft. Gordon, Georgia.  

The post-service medical evidence consisted of VA and non-VA reports, dated between 1990 and 2014.  This evidence includes a November 1990 VA examination report which shows that the Veteran was noted to have residuals of a gunshot wound of the left leg with left knee and ankle pain, and to shift his weight to the left side of his foot.  Thereafter, he was noted to have a leg length discrepancy, with a shortened left leg.  See e.g., report from Dr. P.S., dated in September 2006; March 2011 VA progress note (also noting use of shoe inserts).  

In 2008, the Veteran underwent an interpositional arthroplasty with an iforma device, left knee.  An April 2010 VA examination report notes that the Veteran used a cane, and that he had an antalgic gait with left knee instability.  The diagnosis was degenerative change of patellofemoral joint with mild osteopenia.  An April 2011 VA opinion notes that the Veteran's back disability began in 2004.

The Board finds that service connection for back disability is warranted.  The claims file includes three opinions in support of the claim, i.e., an opinion from P.S., M.D., dated in September 2006, an opinion from M.H., M.D., dated in October 2014, and an opinion from A.A., M.D., dated in November 2014.  In particular, Dr. A.A.'s opinion shows that he stated that he had reviewed the Veteran's pertinent service and post-service medical records.  He concluded that it is more likely than not that the Veteran's low back condition is secondary to his service-connected gunshot wound to the left tibia.  He explained the following: the Veteran's left leg continued to bow out (develop a genu varum deformity) over time, which caused his pelvis to tilt lower on the left, and a significant alteration in his gait.  The genu varum deformity caused a tilt deformity on his lumbar spine.  The continued and progressive tilt to the lumbar spine would have caused undue stress on his low back and development of degenerative disc disease.  Dr. A.A.'s opinion is considered to be highly probative evidence in favor of the claim, as it is shown to have been based on a review of the Veteran's relevant medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

In reaching this decision, the Board has considered the negative April 2011 VA opinion.  However, in the Court's April 2014 decision, it specifically found that this opinion was inadequate.  There is also a notation in an April 2013 VA examination report that the Veteran has lumbar spondylosis that is unrelated to his service-connected left knee disability, however, this notation is unaccompanied by any sort of explanation.  Neives-Rodriguez.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that service connection for a back disability is warranted.

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


